Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Summary of the Interview
01.	Ms. Meredith called Examiner Sayadian and left a message noting that the 6/2/2022 Office Action has Non-Final as a qualifier on the summary page but identifies it as final in the conclusion (paragraph 16).
E reviewed the Office Action and called Mr. Bezdjian noting the inadvertent error of using the erroneous concluding paragraph. E explained the Office Action is in fact a Non-Final Rejection, and is coded as such in the system.
E asked whether Mr. Bezdjian wishes the Office to re-issue the action to include the correct Conclusion Paragraph or whether an interview summary including the correct Conclusion Paragraph  would suffice. Mr. explained that there isn't a need for a reissue of the Office Action since the interview summary notes the inadvertent error and provides the correction.
E followed this call by a call to Ms. Meredith noting to her the error and the agreed upon correction.
Correction of Paragraph 16 of the 6/2/2022 Office Action
02.	As the Summary of the communication indicates, the 6/2/2022 Office Action is a Non-Final Rejection.  
As such, Paragraph 16 of the 6/2/2022 Office Action is incorrect.  Below is the correct Conclusion Paragraph that should be at the end of the 6/2/2022 Office Communication: 
CONCLUSION
16.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814
03.	Other than the correction noted in supra paragraph 2, the substance of the 6/2/2022 Office Action is maintained. Accordingly, the THREE MONTH shortened Statutory Deadline for Reply to the 6/2/2022 Office Communication continues to be from 6/2/2022.
CONCLUSION
04.	Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, AU 2814